DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (US Publication No.: US 2017/0031074 A1 of record, “Kong”) in view of Yanai et al (US Publication No.: US 2012/0320316 A1 of record, “Yanai”) and Kamohara et al (US Publication No.: US 2012/0177848 A1, “Kamohara”).
Regarding Claim 1, Kong discloses a long phase difference film (Figure 1, long phase difference film 120a and 115a) comprising:
A long support formed of a resin film (Figure 1, long support 115a; Paragraph 0109); and
A long optically anisotropic layer arranged on one surface side of the long support (Figure 1, long optically anisotropic layer 120a; Paragraph 0107),
Wherein the long support has a thickness of 10um to 50um (Paragraph 0114),
The optically anisotropic layer is formed of a polymerizable liquid crystal composition including a polymerizable liquid crystal compound having reciprocal wavelength dispersion (Paragraphs 0083-0084; Paragraph 0107). 

Kong also fails to disclose that the long support has a width-direction elastic modulus of 4.3 GPa to 6.0 GPa, and a width-direction coefficient of linear thermal expansion of 10 ppm/°C to 35 ppm/°C.
However, Yanai discloses a similar phase difference film where the long support has a width-direction elastic modulus of 4.3 GPa to 6.0 Gpa, and a width-direction coefficient of linear thermal expansion of 10 ppm/°C to 35 ppm/°C (Yanai, Paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phase difference film as disclosed by Kong to have a certain elastic modulus and coefficient of linear thermal expansion for the support as disclosed by Yanai. One would have been 
Kong also fails to disclose that the long support is a cellulose acylate film, and a glass transition temperature of the cellulose acylate film is 140°C to 200°C.
However, Kamohara discloses a similar long support where the long support is a cellulose acylate film, and a glass transition temperature of the cellulose acylate film is 140°C to 200°C (Kamohara, Paragraph 0248).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the long support as disclosed by Kong to have a cellulose acylate material at a particular glass transition temperature as disclosed by Kamohara. One would have been motivated to do so for the purpose of forming a protective film over a polarizer (Kamohara, Paragraphs 0248-0249). 

Regarding Claim 5, Kong in view of Yanai and Kamohara discloses the long phase difference film according to claim 1, wherein an Re(550) of the optically anisotropic layer is 100nm to 250nm (Kong, Paragraph 0155 and Table 1 disclose an Re(550) of 240, 120, and 134, which all fall within the claimed range).

Regarding Claim 6, Kong in view of Yanai and Kamohara discloses the long phase difference film according to claim 5, wherein an Re(550) of the optically anisotropic layer is 100nm to 160nm (Kong, Paragraph 0155 and Table 1 discloses an Re(550) of 120nm, which falls within the claimed range).
Kong fails to disclose that an in-plane slow axis of the optically anisotropic layer formed an angle of 30° to 50° with respect to a longitudinal direction of the long support.
However, Yanai discloses a similar phase difference film where an in-plane slow axis of the optically anisotropic layer formed an angle of 30° to 50° with respect to a longitudinal direction of the long support (Yanai, Paragraphs 0320-0323).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phase difference film as disclosed by Kong to have a particular angle between the optically anisotropic layer and the long support as disclosed by Yanai. One would have been motivated to do so for the purpose of reducing crosstalk (Yanai, Paragraph 0338). 

Regarding Claim 7, Kong in view of Yanai and Kamohara discloses the long phase difference film according to claim 1, wherein the optically anisotropic layer is in contact with the long support, or an alignment layer is included between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer, and the optically anisotropic layer is provided to be peelable (Kong, Figure 1, long support 115a, optically anisotropic layer 120a; Paragraph 0173 discloses that at least a portion of the optically anisotropic layer is provided to be peelable). 

Regarding Claim 8, Kong in view of Yanai and Kamohara discloses a long laminate formed by laminating the long phase difference film according to claim 1, and a long linearly polarizing film (Kong, Figure 1, long phase difference film 115a, 120a, long linearly polarizing film 110; Paragraph 0071).

Regarding Claim 9, Kong in view of Yanai and Kamohara discloses an image display device comprising: a polarizing plate cut out from the long laminate according to claim 8 (Kong, Figure 4; Paragraph 0131).

Regarding Claim 19, Kong in view of Yanai and Kamohara discloses the long phase difference film according to claim 5, wherein the optically anisotropic layer is in contact with the long support, or an alignment layer is included between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer, and the optically anisotropic layer is provided to be peelable (Kong, Figure 1, long support 115a, optically anisotropic layer 120a; Paragraph 0173 discloses that at least a portion of the optically anisotropic layer is provided to be peelable). 

Regarding Claim 20, Kong in view of Yanai and Kamohara discloses the long phase difference film according to claim 6, wherein the optically anisotropic layer is in contact with the long support, or an alignment layer is included between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer, and the optically anisotropic layer is provided to be peelable (Kong, Figure 1, long support 115a, optically anisotropic layer 120a; Paragraph 0173 discloses that at least a portion of the optically anisotropic layer is provided to be peelable). 

Claims 2-3, 10, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Yanai and Kamohara in further view of Yoshihara et al (US Publication No.: US 2009/0257003 A1 of record, “Yoshihara”).
Regarding Claim 2, Kong in view of Yanai and Kamohara discloses the long phase difference film according to claim 1.

Yoshihara also fails to explicitly disclose that a width-direction elastic modulus at 140°C of the long support is 1.5 GPa to 3.0 GPa. However, Yoshihara discloses the general environment of the support having an elastic modulus of 2.5 GPa at a temperature of 102°C (Yoshihara, Paragraph 0239) and an elastic modulus of 3.3 GPa at 110°C (Yoshihara, Paragraph 0213). A prima facie case of obviousness exists where the claimed amounts do not match but are close (MPEP 2144.05). In addition, while Yoshihara does not directly disclose that the elastic modulus is taken at 140°C, Yoshihara does disclose a general environment of achieving a film with high mechanical strength. The specific temperatures, as disclosed by Yoshihara establish a prima facie case of obviousness because the disclosed value is close to that recited in the instant claim (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the elastic modulus measured at a temperature of 140°C to be 1.4 GPa to 3.0 GPa, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). One would have been motivated to do so for the purpose of achieving high mechanical strength without impairment of visibility under high temperature and high humidity (Yoshihara, Paragraph 0352). 

Regarding Claim 3, Kong in view of Yanai and Kamohara discloses the long phase difference film according to claim 1.
Kong fails to disclose that an Re(55) and an Rth(550) of the long support are 0 nm to 10 nm and -20 nm to 40 nm, respectively.
However, Yoshihara discloses a similar long phase difference film where an Re(55) and an Rth(550) of the long support are 0 nm to 10 nm and -20 nm to 40 nm, respectively (Yoshihara, Paragraph 0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the long support as disclosed by Kong to have a particular retardation value as 

Regarding Claim 10, Kong in view of Yanai and Kamohara and Yoshihara discloses the long phase difference film according to claim 2.
Kong fails to disclose that an Re(55) and an Rth(550) of the long support are 0 nm to 10 nm and -20 nm to 40 nm, respectively.
However, Yoshihara discloses a similar long phase difference film where an Re(55) and an Rth(550) of the long support are 0 nm to 10 nm and -20 nm to 40 nm, respectively (Yoshihara, Paragraph 0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the long support as disclosed by Kong to have a particular retardation value as disclosed by Yoshihara. One would have been motivated to do so for the purpose of avoiding a reduction of the optical property of the polarization plate (Yoshihara, Paragraph 0118). 

Regarding Claim 13, Kong in view of Yanai and Kamohara and Yoshihara discloses the long phase difference film according to claim 2, wherein an Re(550) of the optically anisotropic layer is 100nm to 250nm (Kong, Paragraph 0155 and Table 1 disclose an Re(550) of 240, 120, and 134, which all fall within the claimed range).

Regarding Claim 14, Kong in view of Yanai and Kamohara and Yoshihara discloses the long phase difference film according to claim 3, wherein an Re(550) of the optically anisotropic layer is 100nm to 250nm (Kong, Paragraph 0155 and Table 1 disclose an Re(550) of 240, 120, and 134, which all fall within the claimed range).

Regarding Claim 16, Kong in view of Yanai and Kamohara and Yoshihara discloses the long phase difference film according to claim 2, wherein the optically anisotropic layer is in contact with the long support, or an alignment layer is included between the long support and the optically anisotropic layer, the alignment 

Regarding Claim 17, Kong in view of Yanai and Kamohara and Yoshihara discloses the long phase difference film according to claim 3, wherein the optically anisotropic layer is in contact with the long support, or an alignment layer is included between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer, and the optically anisotropic layer is provided to be peelable (Kong, Figure 1, long support 115a, optically anisotropic layer 120a; Paragraph 0173 discloses that at least a portion of the optically anisotropic layer is provided to be peelable). 

Claims 4, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Yanai and Kamohara in further view of Sakamoto et al (US Publication No.: US 2015/0175564 A1 of record, “Sakamoto”).
Regarding Claim 4, Kong in view of Yanai and Kamohara discloses the long phase difference film according to claim 1.
Kong fails to disclose an alignment layer between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer.
However, Sakamoto discloses a similar long phase difference film comprising an alignment layer between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer (Sakamoto, Paragraphs 0194-0198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the long phase difference film as disclosed by Kong to include an alignment layer as disclosed by Sakamoto. One would have been motivated to do so for the purpose of achieving in-plane alignment (Sakamoto, Paragraph 0200). 

Regarding Claim 15, Kong in view of Yanai and Kamohara and Sakamoto discloses the long phase difference film according to claim 4, wherein an Re(550) of the optically anisotropic layer is 100nm to 250nm (Kong, 

Regarding Claim 18, Kong in view of Yanai and Kamohara and Sakamoto discloses the long phase difference film according to claim 4, wherein the optically anisotropic layer is in contact with the long support, or an alignment layer is included between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer, and the optically anisotropic layer is provided to be peelable (Kong, Figure 1, long support 115a, optically anisotropic layer 120a; Paragraph 0173 discloses that at least a portion of the optically anisotropic layer is provided to be peelable). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Yanai and Kamohara and Yoshihara in further view of Sakamoto. 
Regarding Claim 11, Kong in view of Yanai and Kamohara and Yoshihara discloses the long phase difference film according to claim 2.
Kong fails to disclose an alignment layer between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer.
However, Sakamoto discloses a similar long phase difference film comprising an alignment layer between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer (Sakamoto, Paragraphs 0194-0198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the long phase difference film as disclosed by Kong to include an alignment layer as disclosed by Sakamoto. One would have been motivated to do so for the purpose of achieving in-plane alignment (Sakamoto, Paragraph 0200). 

Regarding Claim 12, Kong in view of Yanai and Kamohara and Yoshihara discloses the long phase difference film according to claim 3.
Kong fails to disclose an alignment layer between the long support and the optically anisotropic layer, the alignment layer being in contact with the optically anisotropic layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the long phase difference film as disclosed by Kong to include an alignment layer as disclosed by Sakamoto. One would have been motivated to do so for the purpose of achieving in-plane alignment (Sakamoto, Paragraph 0200). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871